NU SKIN ENTERPRISES, INC.


SERIES G SENIOR NOTE


No. G-1
CURRENCY AND ORIGINAL PRINCIPAL AMOUNT:  4,013,070,025.30 Japanese Yen
ORIGINAL ISSUE DATE:  May 31, 2012
INTEREST RATE:  1.676%
INTEREST PAYMENT DATES:  May 31 and November 30
FINAL MATURITY DATE:  May 31, 2022
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:  573,295,717.89 Japanese Yen on May 31
of 2016, 2017, 2018, 2019, 2020 and 2021


FOR VALUE RECEIVED, the undersigned, NU SKIN ENTERPRISES, INC. (herein called
the "Company"), a corporation organized and existing under the laws of Delaware,
hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, or
registered assigns, the principal sum of FOUR BILLION THIRTEEN MILLION SEVENTY
THOUSAND TWENTY-FIVE AND 30/100 JAPANESE YEN, payable on the Principal Payment
Dates and in the amounts specified above, and on the Final Maturity Date as
specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the Interest Rate per annum
specified above, payable on each Interest Payment Date specified above and on
the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of any Make-Whole Amount and any
overdue payment of interest, payable on each Interest Payment Date as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.
Payments of principal, Make-Whole Amount, if any, and interest are to be made at
JPMorgan Chase Bank in Tokyo, Japan or at such other place as the holder hereof
shall designate to the Company in writing, in lawful money of Japan.
This Note is one of a series of Senior Notes (herein called the "Notes") issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of May 25, 2012 (as from time to time amended, herein called the
"Agreement"), between Nu Skin Enterprises, Inc.  (the "Company"), on the one
hand, and Prudential Investment Management, Inc., the Purchasers signatory
thereto and each Prudential Affiliate which becomes party thereto, on the other
hand, and is entitled to the benefits thereof.  Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Agreement.
 Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the
Agreement, and (ii) to have made the representations set forth in Section 6 of
the Agreement.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder's attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.
In the case an Event of Default shall occur and be continuing, the principal of
this Note may be declared or otherwise become due and payable in the manner, at
the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State (other than Section 5-1401 of
the New York General Obligations Law) that would require the application of the
laws of a jurisdiction other than such State.
NU SKIN ENTERPRISES, INC.

By: /s/Brian R. Lords
Name: Brian R. Lords
Title: Vice President and Treasurer  

--------------------------------------------------------------------------------

NU SKIN ENTERPRISES, INC.


SERIES G SENIOR NOTE


No. G-2
CURRENCY AND ORIGINAL PRINCIPAL AMOUNT:  1,363,177,944.30 Japanese Yen
ORIGINAL ISSUE DATE:  May 31, 2012
INTEREST RATE:  1.676%
INTEREST PAYMENT DATES:  May 31 and November 30
FINAL MATURITY DATE:  May 31, 2022
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:  194,739,706.33 Japanese Yen on May 31
of 2016, 2017, 2018, 2019, 2020 and 2021


FOR VALUE RECEIVED, the undersigned, NU SKIN ENTERPRISES, INC. (herein called
the "Company"), a corporation organized and existing under the laws of Delaware,
hereby promises to pay to PRUCO LIFE INSURANCE COMPANY, or registered assigns,
the principal sum of ONE BILLION THREE HUNDRED SIXTY-THREE MILLION ONE HUNDRED
SEVENTY-SEVEN THOUSAND NINE HUNDRED FORTY-FOUR AND 30/100 JAPANESE YEN, payable
on the Principal Payment Dates and in the amounts specified above, and on the
Final Maturity Date as specified above in an amount equal to the unpaid balance
of the principal hereof, with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate
per annum specified above, payable on each Interest Payment Date specified above
and on the Final Maturity Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of any Make-Whole Amount
and any overdue payment of interest, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the Default Rate.
Payments of principal, Make-Whole Amount, if any, and interest are to be made at
JPMorgan Chase Bank in Tokyo, Japan or at such other place as the holder hereof
shall designate to the Company in writing, in lawful money of Japan.
This Note is one of a series of Senior Notes (herein called the "Notes") issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of May 25, 2012 (as from time to time amended, herein called the
"Agreement"), between Nu Skin Enterprises, Inc.  (the "Company"), on the one
hand, and Prudential Investment Management, Inc., the Purchasers signatory
thereto and each Prudential Affiliate which becomes party thereto, on the other
hand, and is entitled to the benefits thereof.  Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Agreement.
 Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the
Agreement, and (ii) to have made the representations set forth in Section 6 of
the Agreement.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder's attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.
In the case an Event of Default shall occur and be continuing, the principal of
this Note may be declared or otherwise become due and payable in the manner, at
the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State (other than Section 5-1401 of
the New York General Obligations Law) that would require the application of the
laws of a jurisdiction other than such State.
NU SKIN ENTERPRISES, INC.

By: /s/Brian R. Lords
Name: Brian R. Lords
Title: Vice President and Treasurer 
 

--------------------------------------------------------------------------------

NU SKIN ENTERPRISES, INC.


SERIES G SENIOR NOTE


No. G-3
CURRENCY AND ORIGINAL PRINCIPAL AMOUNT:  2,605,252,030.40 Japanese Yen
ORIGINAL ISSUE DATE:  May 31, 2012
INTEREST RATE:  1.676%
INTEREST PAYMENT DATES:  May 31 and November 30
FINAL MATURITY DATE:  May 31, 2022
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:  372,178,861.49 Japanese Yen on May 31
of 2016, 2017, 2018, 2019, 2020 and 2021


FOR VALUE RECEIVED, the undersigned, NU SKIN ENTERPRISES, INC. (herein called
the "Company"), a corporation organized and existing under the laws of Delaware,
hereby promises to pay to PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY,
or registered assigns, the principal sum of TWO BILLION SIX HUNDRED FIVE MILLION
TWO HUNDRED FIFTY-TWO THOUSAND THIRTY AND 40/100 JAPANESE YEN, payable on the
Principal Payment Dates and in the amounts specified above, and on the Final
Maturity Date as specified above in an amount equal to the unpaid balance of the
principal hereof, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on each Interest Payment Date specified above and
on the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of any Make-Whole Amount and any
overdue payment of interest, payable on each Interest Payment Date as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.
Payments of principal, Make-Whole Amount, if any, and interest are to be made at
JPMorgan Chase Bank in Tokyo, Japan or at such other place as the holder hereof
shall designate to the Company in writing, in lawful money of Japan.
This Note is one of a series of Senior Notes (herein called the "Notes") issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of May 25, 2012 (as from time to time amended, herein called the
"Agreement"), between Nu Skin Enterprises, Inc.  (the "Company"), on the one
hand, and Prudential Investment Management, Inc., the Purchasers signatory
thereto and each Prudential Affiliate which becomes party thereto, on the other
hand, and is entitled to the benefits thereof.  Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Agreement.
 Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the
Agreement, and (ii) to have made the representations set forth in Section 6 of
the Agreement.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder's attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.
In the case an Event of Default shall occur and be continuing, the principal of
this Note may be declared or otherwise become due and payable in the manner, at
the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State (other than Section 5-1401 of
the New York General Obligations Law) that would require the application of the
laws of a jurisdiction other than such State.
 
NU SKIN ENTERPRISES, INC.

By: /s/Brian R. Lords
Name: Brian R. Lords
Title: Vice President and Treasurer 
 

